internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-100712-00 date date x company company company company company llc company company llc llc company x properties company properties company property llc properties dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh date dear this letter responds to a date ruling_request and subsequent correspondence submitted on behalf of x by x s authorized representative concerning sec_1362 of the internal_revenue_code and concerning an extension of time in which to elect to treat company as a qualified_subchapter_s_subsidiary qsub under sec_1361 the information submitted states that x incorporated as a c_corporation on date and made an election to be taxed as an s_corporation for the calendar_year when it had c earnings_and_profits x ha sec_24 employees who devote time to x s real_estate operations and those of its affiliated entities x has five wholly-owned subsidiaries company company company company and company and has elected to treat each subsidiary as a qsub within the meaning of b x also owns percent of llc which owns percent of company and company llc also owns percent of llc and llc the remaining one percent membership interest in llc and llc are owned respectively by company and company company owns percent of company which was formed in x and company intended to make a qsub election for company effective date however an election to treat company as a qsub was not made company and company own and operate a shopping center company has eight employees all of whom are engaged in company 1’s real_estate operations x owns several commercial office buildings warehouses and other rental real_estate x properties x is actively involved in the development and construction of new buildings on undeveloped property x also through its employees makes all major decisions affecting the management of the buildings including all of the decisions with respect to repairs lease negotiations improvements and expenses some of the services that x provides to its tenants through its own employees or independent contractors include janitorial services parking lot and sidewalk repairs trash pick-up exterior and interior renovations and structural repairs for x received rental income of dollar_figurea and incurred expenses of dollar_figureb with respect to x properties company directly or indirectly owns and operates three shopping centers company properties x uses management companies to oversee the ordinary daily affairs of the company properties services provided to tenants of company properties include but are not limited to safety and maintenance inspections cleaning maintenance and repair of common areas including parking lots and garages maintenance and repair of building structural_components and systems landscaping and grounds care for x received rent of dollar_figurec and incurred expenses of dollar_figured for company properties company owns an office building company property company uses a management company to manage daily affairs of the company property including cleaning maintenance and repair of common areas maintenance and repair of structural_components and systems landscaping and grounds care company 2’s expenses include payment for property management property taxes and insurance for x received rent of dollar_figuree and incurred rental expenses of dollar_figuref for company property as described earlier x owns percent of llc which owns percent of the membership interests in llc and llc the remaining percent interest in llc and llc are owned by company and company respectively llc owns a shopping center and llc owns another shopping center hereafter both shopping centers are collectively referred to as llc properties x employs a management company to manage llc properties these services include safety and maintenance inspections landscaping and grounds care and security and patrol services for x received rent of dollar_figureg and incurred expenses of dollar_figureh for llc properties x does not have any net leases sec_1362 of the code provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the regulations defines rents as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 of the regulations provides that rents does not include rents derived in the active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1375 of the code provides that if at the close of a taxable_year an s_corporation has subchapter_c_earnings_and_profits and gross_receipts more than percent of which are passive_investment_income a tax is imposed on the excess_net_passive_income of the corporation sec_1375 of the code provides that the terms passive_investment_income and gross_receipts have the same respective meanings as when used in sec_1362 based solely on the information submitted and the representations made we conclude that under sec_1_1362-2 of the regulations the gross_receipts that x receives from renting x properties company properties company property and llc properties are income from an active trade_or_business and are not passive_investment_income as described in sec_1362 or sec_1375 of the code sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or the effective date of the election on date the service published notice_97_4 1997_1_cb_351 providing a temporary procedure for the making of a qsub election under notice_97_4 a taxpayer makes a qsub election with respect to a subsidiary by filing a form_966 corporate dissolution or liquidation subject_to certain modifications with the appropriate service_center the election may be effective on the date form_966 is filed or up to days prior to the filing of the form provided that the date is not before the parent's first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is in effect sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has the discretion to grant a reasonable extension of the time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time for making the election to treat company as a qsub effective date until days following the date of this letter the election should be made by following the procedure set forth in notice_97_4 a copy of this letter should be attached except as specifically set forth above we neither express nor imply any opinion as to the federal_income_tax consequences of the transactions described above nor related transactions under any other provision of the code specifically we express no opinion concerning the formation of any entity or concerning x’s status as an s_corporation and x’s subsidiaries’ status as qsubs this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file in this office a copy of this letter will be sent to x’s authorized representative sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
